Honorable Daniel J. O'Toole State Representative, District 55 5082 Bristol Rock Road Florissant, Missouri 63033
Dear Representative O'Toole:
This is in response to your request for an opinion on the following question:
         "If a teacher receives tenure and then in same school district takes job with administration does he still retain tenure?"
You have furnished no facts giving rise to your opinion request. Therefore, we shall assume that the administrative position taken by the teacher is that of principal or assistant principal.
Section 168.104(4), V.A.M.S., provides in part as follows:
         ". . . Any permanent teacher who is promoted with his consent to a position of principal or assistant principal, or is first employed by a district as a principal or assistant principal, shall not have permanent status in such position but shall retain tenure in the position previously held within the district,
or, after serving two years as principal or assistant principal, shall have tenure as a permanent teacher of that system." (Emphasis added)
Based on the foregoing language, a tenured teacher who assumes a position as principal or assistant principal in the same school district retains his tenure.
Very truly yours,
                                  JOHN C. DANFORTH Attorney General